DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The NPL document of the information disclosure statement filed 25 January 2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because it is illegible. It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, in the preamble, recites performing a DMD measurement “at only a first wavelength”, that then comprises (in the body of the claim) performing a DMD measurement “…at the first wavelength and the second wavelength.” This appears as a contradiction, creating ambiguity. The claim has been further examined assuming the language in the body of the claim is the intended scope (performing the measurement at both wavelengths), not the preamble. If Applicant wants the preamble to be non-contradictory and have patentable weight, Applicant is advised to include, in the body of the claim, a distinction between DMD measurement(s) for an algorithm training function versus DMD measurement for a mapping model function.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 11233563. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are anticipated by the patented claims.
Present Claims
Patent 11233563 Claims
1. A method for generating a mapping model for use in estimating the modal bandwidth of a multimode fiber at a second wavelength (λs), based on a DMD measurement performed at only a first wavelength (λM), comprising: 














selecting a population of multimode fibers; 

performing a DMD measurement for each multimode fiber of the population of multimode fibers at the first wavelength and the second wavelength; 

extracting at least one signal feature of the DMD measurement from each multimode fiber of the population of multimode fibers at the first wavelength and the second wavelength, the signal feature being at least one of a centroid, mean power, peak power value and position, and root mean square (RMS) width of the DMD measurement at the first wavelength and the second wavelength respectively; 

mapping the DMD measurement of the first and second wavelength against the at least one signal feature to determine coefficients of the mapping model.
1. A method for estimating the modal bandwidth of a multimode fiber at a second wavelength (λS), based on a DMD measurement performed at only a first wavelength (λM), comprising 
performing a DMD measurement at the first wavelength, extracting at least one signal feature, the signal feature being at least one of a centroid, peak power, pulse width, and skew of the DMD measurement at the first wavelength, and using a mapping model to predict an at least one signal feature for the second wavelength based upon the at least one signal feature of the first wavelength, and using the predicted at least one signal feature of the second wavelength to estimate a modal bandwidth; wherein the mapping model is generated by using a trained algorithm and the algorithm is trained by: 

selecting a population of multimode fibers; 

performing a DMD measurement for each multimode fiber of the population of multimode fibers at the first wavelength and the second wavelength; 

extracting at least one signal feature of the DMD measurement from each multimode fiber of the population of multimode fibers at the first wavelength and the second wavelength, the signal feature being at least one of a centroid, mean power, peak power value and position, and root mean square (RMS) width of the DMD measurement at the first wavelength and the second wavelength respectively; 

mapping the DMD measurement of the first and second wavelength against the at least one signal feature to determine coefficients of the mapping model.
2. A method for generating a mapping model for use in predicting if the EMB of a multimode fiber (MMF) at an arbitrary wavelength, λs, is equal or greater than a specified bandwidth threshold, EMBth, based on a DMD measurement at a different wavelength, λM, comprising: 













selecting a population of multimode fibers; 

performing a DMD measurement for each multimode fiber of the population of multimode fibers at the different wavelength, λM, and the arbitrary wavelength, λs; 18Attorney Docket No. LCB937-CON-2 

extracting at least one signal feature of the DMD measurement from each multimode fiber of the population of multimode fibers at the different wavelength, λM, the signal feature being at least one of a centroid, mean power, peak power value and position, and root mean square (RMS) width of the DMD measurement at the different wavelength, λM; 

mapping the DMD measurement of the arbitrary wavelength and different wavelength against the at least one signal feature to determine coefficients of the mapping model, 

wherein the coefficients are determined by an iterative process that maximizes a metric that represents the differences in features in a first group of fibers and a second group of fibers, wherein the first group are composed of MMFs that have EMB>EMBth at the arbitrary wavelength λs and second group are composed of MMFs that have EMB<EMBth at the arbitrary wavelength λs.
2. A method for predicting if the EMB of a multimode fiber (MMF) at an arbitrary wavelength, λs, is equal or greater than a specified bandwidth threshold, EMBth, based on a DMD measurement at a different wavelength, λM, comprising 

performing a DMD measurement at the different wavelength, λM, extracting at least one signal feature, the signal feature being at least one of a centroid, peak power, pulse width, and skew of the DMD measurement at the different wavelength, λM, and using a mapping model to predict if EMB at the arbitrary wavelength, λS, is equal or greater than the specified bandwidth threshold, EMBth; wherein the mapping model is generated by using a trained algorithm and the algorithm is trained by: 

selecting a population of multimode fibers; 

performing a DMD measurement for each multimode fiber of the population of multimode fibers at the different wavelength, λM, and the arbitrary wavelength, λs; 

extracting at least one signal feature of the DMD measurement from each multimode fiber of the population of multimode fibers at the different wavelength, λM, the signal feature being at least one of a centroid, mean power, peak power value and position, and root mean square (RMS) width of the DMD measurement at the different wavelength, λM; 

mapping the DMD measurement of the arbitrary wavelength and different wavelength against the at least one signal feature to determine coefficients of the mapping model, 

wherein the coefficients are determined by an iterative process that maximizes a metric that represents the differences in features in a first group of fibers and a second group of fibers, wherein the first group are composed of MMFs that have EMB>EMBth at the arbitrary wavelength λS and second group are composed of MMFs that have EMB<EMBth at the arbitrary wavelength λS.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent Application Publication No. 2017/0176285 – single wavelength based EMB qualification for MMF.
US Patent Application Publication No. 2011/0054861 – calculating MMF bandwidth accounting for radial dependence of a laser.
US Patent Application Publication No. 2010/0315620 – MMF characterization using EMB and DMD.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M CORS whose telephone number is (571)272-3028. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN M CORS/Primary Examiner, Art Unit 2636